Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 HELEN SWARTZ, Individually,                              :
                                                          :
                Plaintiff,                                :
 vs.                                                      :
                                                          :   Case No.
 BEST WESTERN INTERNATIONAL, INC.,                        :
 an Arizona Corporation,                                  :
                                                          :
             Defendant.                                   :
 _________________________________________/


                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

 mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

 sues the Defendant, BEST WESTERN INTERNATIONAL, INC., an Arizona Corporation d/b/a

 HOTEL ARYA (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

 fees, litigation expenses, and costs pursuant to Title III of the Americans with Disabilities Act, 42

 U.S.C. § 12181 et seq. (“ADA”).

                                             COUNT I

        1.      Plaintiff, Helen Swartz, is an individual residing in Miami Beach, FL, in the

 County of Miami-Dade.

        2.      Defendant’s property, Hotel Arya, is located at 2889 McFarlane Road, Coconut

 Grove, FL, in the County of Miami-Dade.

        3.      Venue is properly located in the Southern District of Florida because venue lies in

 the judicial district of the property situs.    The Defendant’s property is located in and the

 Defendant does business within this judicial district.

                                                  1
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 14




        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

 2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

 U.S.C. 1367.

        5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

 individual with disabilities as defined by the ADA.         Helen Swartz suffers from multiple

 sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

 she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

 visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

 with them to eliminate the need to return home late, as fatigue is a significant component of the

 disease. She and her husband also enjoy celebrating special events such as birthdays and

 anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

 Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

 treating her granddaughter to overnight stays in hotels in Miami.

                Helen Swartz visited the property which forms the basis of this lawsuit from July

 7 through July 8, 2021, and has reservations to return to the Hotel from January 18 through

 January 19, 2022. She will be returning to Coconut Grove with a friend who is interested in

 moving to the area; they will go to shops, restaurants, and explore the neighborhood. The

 Plaintiff also wishes to avail herself of the goods and services available at the property, and to

 assure herself that this property is in compliance with the ADA so that she and others similarly

 situated will have full and equal enjoyment of the property without fear of discrimination.

        6.      Defendant owns, leases, leases to, or operates a place of public accommodation as

                                                 2
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 14




 defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

 Defendant is responsible for complying with the obligations of the ADA. The place of public

 accommodation that the Defendant owns, operates, leases or leases to is known as Hotel Arya,

 and is located at 2889 McFarlane Road, Coconut Grove, FL.

        7.      Helen Swartz has a realistic, credible, existing and continuing threat of

 discrimination from the Defendant’s non-compliance with the ADA with respect to this property

 as described but not necessarily limited to the allegations in paragraph 9 of this Complaint.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit Hotel

 Arya not only to avail herself of the goods and services available at the property, but to assure

 herself that this property is in compliance with the ADA so that she and others similarly situated

 will have full and equal enjoyment of the property without fear of discrimination.

        8.      The Defendant has discriminated against the individual Plaintiff by denying her

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

        9.      The Defendant has discriminated, and is continuing to discriminate, against the

 Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

 $500,000 or less). A preliminary inspection of Riviera Suites South Beach has shown that

 violations exist. These violations that Helen Swartz has personally encountered or observed,

 and which were verified by an ADA expert, include, but are not limited to:

               a.      The hotel does not provide the required amount of compliant accessible
        guest rooms, and the accessible rooms are not dispersed among the various classes of
        accommodations. This is in violation of section 224 of the 2010 Standards for
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 4 of 14




       Accessible Design. 28 CFR §36.304. This denies to Plaintiff the full and equal
       opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1).

               b.        The accessible features of the facility are not maintained, creating
       barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

                c.     The site has valet parking but does not have a passenger loading zone.
       This is in violation of sections 209.4 and 503 of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
       facility.

                d.         Directional signage is not provided to an accessible entrance to the hotel.
                The hotel did not make reasonable accommodations to redesign access for this
       facility. This is in violation of section 216.3 of the 2010 Standards for Accessible Design.
       This condition made it difficult to find an accessible entrance to the hotel; 28 CFR
       §36.201, §36.202, §36.304.

               e.        The check-in counter is out of reach to a person in a wheelchair. This is
       in violation of sections 227 & 904 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201, §36.202, §36.203, §36.302 & §36.304. This condition denied the plaintiff to
       independently access the facility.

               f.      An accessible route is not provided to access the Fitness Center. The
       hotel did not make reasonable accommodations to redesign access for this facility. This is
       in violation of section 206.2.2 of the 2010 Standards for Accessible Design. This
       condition denied the plaintiff access to the Fitness Center; 28 CFR §36.201, §36.202,
       §36.202 & §36.304.

              g.        The hotel discriminated against the Plaintiff by only offering the Fitness
       Center to able individuals. 28 CFR §36.201, §36.202, §36.202 & §36.304.

               h.       Accessible seating in the lobby and at the tables around the hotel are not
       provided to a person using a wheelchair. The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of sections 226,
       902 and 903.4 of the 2010 Standards for Accessible Design. This condition denied the
       Plaintiff access the lobby square or the tables around the hotel; 28 CFR §36.201, §36.202,
       §36.304.

              i.       The Plaintiff was denied access to the roof top as the elevator for the
       handicapped to access the roof top is out of order. The hotel did not make reasonable
       accommodations to properly maintain the elevator. This is in violation of 28 CFR
       §36.201, §36.202, §36.211& §36.304.

              j.        In the lobby bathroom, a clear floor space is not provided for a forward


                                                 4
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 5 of 14




       access to the lavatory. The hotel did not make reasonable accommodations to redesign
       access for this facility. This is in violation of section 606.2 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently access the facility.

               k.         In the lobby bathroom, a forward reach is not provided to access the
       soap dispensers at the lavatory. The hotel did not make reasonable accommodations to
       redesign access for this facility. This is in violation of section 308.2 of the 2010
       Standards for Accessible Design: 28 CFR §36.201 and §36.304. This condition denied
       the plaintiff to independently access the facility.

                l.      In the lobby bathroom, the mirror above the lavatory is too high. The
       hotel did not make reasonable accommodations to redesign access for this facility. This
       is in violation of section 603.3 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201 and §36.304. This condition denied the plaintiff to independently access the
       facility.

               m.         In the lobby bathroom, the stall door does not have door pulls on both
       sides of its door. The hotel did not make reasonable accommodations to redesign access
       for this facility. This is in violation of section 604.8.1.2 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently exit the facility.

              n.       In the lobby bathroom, the toilet seat dispenser and the towel dispensers
       are out of reach to a person in a wheelchair. The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of section 308 &
       309 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and §36.304. This
       condition denied the plaintiff to independently access the facility.

               o.        The pool lift is in a storage room. The pool lift is not located near the
       pool or spa. The hotel did not make reasonable accommodations to redesign access for
       this facility. This is in violation of section 1009.2.1 of the 2010 Standards for Accessible
       Design: 28 CFR §36.201, §36.202, §36.302 & §36.304. This condition denied the
       plaintiff to independently access the facility.

              p.       The hotel discriminated against the Plaintiff by only offering able
       individuals’ access to the pool. This is in violation of 28 CFR §36.201, §36.202,
       §36.202 & §36.304.

               q.        The sanitizing dispensers are out of reach to a person in a wheelchair.
       The hotel did not make reasonable accommodations to redesign access for this facility.
       This is in violation of section 308 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201, §36.202, §36.203, §36.302 & §36.304. This condition denied the plaintiff to
       independently access the dispensers.



                                                5
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 6 of 14




               r.         The house phone in the hallway is out of reach to a person in a
       wheelchair. The hotel did not make reasonable accommodations to redesign access for
       this facility. This is in violation of section 309 of the 2010 Standards for Accessible
       Design: 28 CFR §36.201, §36.202, §36.203, §36.302 & §36.304. This condition denied
       the plaintiff to independently access the telephone.

              s.       In the pool bathroom, the toilet seat dispenser and the towel dispensers
       are out of reach to a person in a wheelchair. The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of section 308 &
       309 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and §36.304. This
       condition denied the plaintiff to independently access the facility.

               t.        In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the window controls, are out of reach to a person in a wheelchair. The hotel
       did not make reasonable accommodations to redesign access for this facility. This is in
       violation of sections 305, 309 and 806 of the 2010 Standards for Accessible Design: 28
       CFR §36.304. This condition denied the plaintiff to independently access the facility.

               u.        In the accessible guestroom #1515, which hotel deemed an accessible
       guestroom, the operable part on the window controls requires tight grasping, pinching, or
       twisting of the wrist. The hotel did not make reasonable accommodations to redesign
       access for this facility. This is in violation of sections 309.4 and 806 of the 2010
       Standards for Accessible Design: 28 CFR §36.201 & §36.304. This condition denied the
       plaintiff to independently access the facility.

               v.        In the accessible guestroom #1515, which hotel deemed an accessible
       guestroom, a clear floor space for a forward reach is not provided to access the lights by
       the bed or from the bed. The hotel did not make reasonable accommodations to redesign
       access for this facility. This is in violation of sections 305, 308, 309 & 806 of the 2010
       Standards for Accessible Design: 28 CFR §36.201 §36.304. This condition denied the
       plaintiff to independently access the facility.

                w.       In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, a path of travel is not provided to access the standing lamp that is behind the
       chair. The hotel did not make reasonable accommodations to redesign access for this
       facility. This is in violation of sections 305 & 806.2.1 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently access the facility.

               x.        In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom the balcony is not accessible to a person in a wheelchair to either enter or exit
       the exterior space. The hotel did not make reasonable accommodations to redesign access
       for this facility. This is in violation of section 806.2.2 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to


                                                6
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 7 of 14




       independently access the facility.

              y.        The hotel discriminated against the Plaintiff by only offering able
       individuals’ access to the guestroom’s exterior space. This is in violation of 28 CFR
       §36.201, §36.202, §36.202 & §36.304.

                z.       In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom the microwave in the kitchenette is not accessible to a person in a wheelchair.
       The hotel did not make reasonable accommodations to redesign access for this
       facility. This is in violation of sections 804.6.2 & 806 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently access the facility.

              aa.      In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom items in the cabinets above the sink and microwave in the kitchenette are not
       accessible to a person in a wheelchair.           The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of sections 804.5
       & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and §36.304. This
       condition denied the plaintiff to independently access the facility.

               bb.      In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom the HVAC is not accessible to a person in a wheelchair. The hotel did not
       make reasonable accommodations to redesign access for this facility. This is in violation
       of sections 309 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and
       §36.304. This condition denied the plaintiff to independently access the facility.

                cc.        In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom both the closet rod and shelf are not accessible to a person in a wheelchair.
       The hotel did not make reasonable accommodations to redesign access for this
       facility. This is in violation of section 811.3 of the 2010 Standards for Accessible Design:
       28 CFR §36.201 and §36.304. This condition denied the plaintiff to independently access
       the facility.

              dd.      In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the pipe underneath the lavatory is exposed. The hotel did not make
       reasonable accommodations to redesign access for this facility. This is in violation of
       section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and
       §36.304. This condition made it difficult for the plaintiff to access the facility.

               ee.     In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, a proper clearance is not provided around the water closet. The hotel did not
       make reasonable accommodations to redesign access for this facility. This is in violation
       of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and
       §36.304. This condition made it difficult for the plaintiff to access the facility.



                                                7
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 8 of 14




                ff.    In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the location of the water closet is too far from the side wall. The hotel did
       not make reasonable accommodations to redesign access for this facility. This is in
       violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201 and §36.304. This condition made it difficult for the plaintiff to access the
       facility.
                gg.    In the accessible guestroom, #1515, a shower seat is not provided in the
       accessible     guestroom roll-in shower. The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of section 806.2.4
       of the 2010 Standards for Accessible Design. This condition denied the plaintiff to
       independently access the roll-in shower 28 CFR §36.201, §36.302 & §36.304.

               hh.      In the accessible guestroom, #1515, appropriate grab bars are not
       provided in the accessible guestroom roll-in shower. The hotel did not make reasonable
       accommodations to redesign access for this facility. This is in violation of section 806.2.4
       of the 2010 Standards for Accessible Design. 28 CFR §36.201, §36.302 & §36.304. This
       condition denied the plaintiff to independently access the roll-in shower

               ii.       In guestroom #1515 which hotel deemed an accessible guestroom, the
       shower spray unit in the roll-in shower does not have an on/off control with a
       non-positive shut-off. The hotel did not make reasonable accommodations to redesign
       access for this facility. This is in violation of section 806.2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       access the facility.

               jj.      In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the shower unit is out of reach to a person in a wheelchair. The hotel did not
       make reasonable accommodations to redesign access for this facility. This is in violation
       of section 806 .2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and
       §36.304. This condition denied the plaintiff to independently access the facility.

               kk.       In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the dispensers in the roll-in shower are out of reach to a person in a
       wheelchair. The hotel did not make reasonable accommodations to redesign access for
       this facility. This is in violation of sections 308 & 806 .2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently access the facility.

               ll.       In the accessible guestroom #1515 which hotel deemed an accessible
       guestroom, the towel bar above the water closet is out of reach to a person in a
       wheelchair. The hotel did not make reasonable accommodations to redesign access for
       this facility. This is in violation of sections 308 & 806 .2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
       independently access the facility.



                                                8
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 9 of 14




               mm.       In the accessible guestroom #1515 which hotel deemed an accessible
        guestroom, the hook above the bathroom door is out of reach to a person in a wheelchair.
        The hotel did not make reasonable accommodations to redesign access for this facility.
        This is in violation of sections 308 & 806 .2.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff to
        independently access the facility.

                nn.       In guestroom #622, which hotel deemed an accessible guestroom, the
        toilet paper dispenser is too far from the water closet. The hotel did not make reasonable
        accommodations to redesign access for this facility. This is in violation of section 806.2.4
        of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.304. This condition
        denied the plaintiff to access to the facility independently.

                oo.       In guestroom #1515, which hotel deemed an accessible guestroom, the
        operable parts on the vanity in the bathroom requires tight grasping and pinching. The
        hotel did not make reasonable accommodations to redesign access for this facility. This is
        in violation of sections 309.4 and 806.2.4 of the 2010 Standards for Accessible Design:
        28 CFR §36.201, §36.304. This condition denied the plaintiff to access to the facility
        independently.

        10.    All of the foregoing violations are also violations of the 1991 Americans with

 Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

 (ADAAG), as promulgated by the U.S. Department of Justice.

        11.    The discriminatory violations described in paragraph 9 are not an exclusive list of

 the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

 public accommodation in order to photograph and measure all of the discriminatory acts

 violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

 individuals similarly situated, have been denied access to, and have been denied the benefits of

 services, programs and activities of the Defendant’s buildings and its facilities, and have

 otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

 ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

 will continue to suffer such discrimination, injury and damage without the immediate relief

 provided by the ADA as requested herein. In order to remedy this discriminatory situation, the


                                                 9
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 10 of 14




  Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

  determine all of the areas of non-compliance with the Americans with Disabilities Act.

         12.     Defendant has discriminated against the individual by denying her access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to

  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

         13.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

  warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         14.     Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendant’s place of public accommodation since January 26,

  1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by individuals with disabilities,


                                                  10
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 11 of 14




  including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

  facility is one which was designed and constructed for first occupancy subsequent to January 26,

  1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

  and useable by individuals with disabilities as defined by the ADA.

         15.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.

         16.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter Riviera Suites

  South Beach to make those facilities readily accessible to and useable by the Plaintiff and all

  other persons with disabilities as defined by the ADA; or by closing the facility until such time as

  the Defendant cures its violations of the ADA. The Order shall further require the Defendant to

  maintain the required assessable features on an ongoing basis, and to require the institution of a

  policy that requires Defendant to maintain its accessible features.

         17.     Prior to the filing of this lawsuit, Plaintiff’s counsel conducted a thorough PACER

  search to determine whether prior ADA cases had been filed in the Southern District of Florida

  against the instant property and was unable to locate related cases. Two unrelated lawsuits for

  ADA violations involving the website and reservation system were found. However, the instant

  lawsuit does not allege such violations.


         WHEREFORE, Plaintiff respectfully requests:

                 a.      The Court issue a Declaratory Judgment that determines that the




                                                   11
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 12 of 14




         Defendant at the commencement of the subject lawsuit is in violation of Title III of the

         Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                 b.      Injunctive relief against the Defendant including an order to make all

         readily achievable alterations to the facility; or to make such facility readily accessible to

         and usable by individuals with disabilities to the extent required by the ADA; and to

         require the Defendant to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals.

                 c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

         U.S.C. § 12205.

                 d.      Such other relief as the Court deems just and proper, and/or is allowable

         under Title III of the Americans with Disabilities Act.


                                         COUNT II - NEGLIGENCE

         20.     Plaintiff realleges all allegations heretofore set forth.

         21.     Defendant, through its activities and past ventures and experience, knew or

  reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to

  remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

  so that Plaintiff, as a disabled individual would have full and equal access to the subject public

  accommodation.




                                                    12
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 13 of 14




         22.     Defendant breached this duty.

         23.     Defendant is or should be aware that, historically, society has tended to isolate

  and segregate individuals with disabilities, and, despite some improvements, such forms of

  discrimination against individuals with disabilities continue to be a serious and pervasive social

  problem.

         24.     Discrimination against individuals with disabilities persists in the use and

  enjoyment of public accommodations.

         25.     The Nation’s proper goals regarding individuals with disabilities are to assure

  equality of opportunity, full participation, independent living, and economic self-sufficiency for

  such individuals.

         26.     The ADA has been the law of the land since 1991, but Defendant has negligently

  denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

  from the full and equal use of the subject premises, and that endangered and continues to

  endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

  damage by virtue of segregation, discrimination, relegation to second class citizen status and the

  pain, suffering and emotional damages inherent to discrimination and segregation and other

  damages to be proven at trial.


         WHEREFORE, Plaintiff prays for relief, as follows:


         A.      For finding of negligence; and

         B.     For damages in an amount to be proven at trial; and

         C.      For such other and further relief as the Court may deem just and proper.
Case 1:21-cv-22685-JLK Document 1 Entered on FLSD Docket 07/26/2021 Page 14 of 14




  Dated: July 26, 2021                   Respectfully submitted,

                                         /s/ Lawrence A. Fuller
                                         Lawrence A. Fuller, Esq. (FBN 0180470)
                                         FULLER, FULLER & ASSOCIATES, P.A.
                                         12000 Biscayne Blvd., Suite 502
                                         Miami, FL 33181
                                         (305) 891-5199
                                         (305) 893-9505 - Facsimile
                                         lfuller@fullerfuller.com

                                         Attorney for Plaintiff Helen Swartz
